NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15, 19-21 and 23-25) in the reply filed on 16 April 2021 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connector” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the spigot feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 10, 11, and 14 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The degree of non-deformity of the portions and the degree of circularity of the spigot are therefore rendered indefinite by the use of said terms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-15, 19-21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20100362 (Hengst Walter GMBH & CO).
Regarding claim 1, DE 20100362 discloses a rotary vessel for a filter assembly, the rotary vessel comprising: a rotor body 1 rotatable about an axis of rotation; and a spigot 2, integral with or coupled to the rotor body, extending away from the rotary body along the axis of rotation; the spigot comprising an abutment surface (surface of element 26 interfacing element 1, surface of element 24 and/or 25 interfacing element 6, surface of element 23 interfacing element 6; and/or surface of element 20 and/or 21 interfacing element 30) and against which, in use of the rotary vessel in the filter assembly, a cooperating surface of the filter assembly abuts to inhibit a movement of the rotary vessel relative to the cooperating surface and parallel to the axis of rotation (Fig. 1, 2, 7, 8; paras. [0040]-[0047] of English machine translation).
Regarding claim 2, DE 20100362 discloses wherein the spigot 2 extends from the rotor body in a first direction and wherein the abutment surface (surface of element 24 and/or 25 interfacing element 6, and/or surface of element 20 and/or 21 interfacing element 30) is configured such that, in use, the cooperating surface abuts against the abutment surface to inhibit a movement of the rotary vessel in a direction opposite to the first direction (paras. [0046]-[0047] of English machine translation).
Regarding claim 3, DE 20100362 discloses wherein the spigot comprises one or more protrusions 25 extending radially outward relative to the axis of rotation, wherein the abutment surface (surface of element 24 and/or 25 interfacing element 6) is at least in part provided on or coupled to the one or more protrusions.
Regarding claim 4, DE 20100362 discloses wherein the spigot comprises one or more recesses or grooves (recessed part of element 20) extending radially inward relative to the axis of rotation, wherein the abutment surface (surface of element 20 and/or 21 interfacing element 30) is at least in part provided on or coupled to the one or more recesses or grooves.
Regarding claim 5, DE 20100362 discloses wherein the abutment surface 24, 25, 20, and/or 21 is a discontinuous surface extending about the spigot (Fig. 4 and 5).
Regarding claim 6, DE 20100362 discloses wherein the spigot comprises one or more elastically deformable portions 20, 23, and/or 24, wherein the abutment surface is provided on or coupled to the one or more elastically deformable portions, and wherein the abutment surface is radially moveable relative to the axis of rotation by a deformation of the one or more elastically deformable portions (paras. [0045] and [0047]; the abutment surface on said deformable portions move in the radial direction to form a connection between the spigot 2 and the bearing 3 or shaft 6).
Regarding claim 7, DE 20100362 discloses wherein the one or more elastically deformable portions are each a radially deformable finger 20 comprising a free end 21 located furthest from the rotor body.
Regarding claim 8, DE 20100362 discloses wherein the abutment surface (on elements 21 and/or 25) is at least in part provided on or coupled to the free end of one or more of the radially deformable fingers 20 and/or 24.
Regarding claim 9, DE 20100362 discloses wherein the radially deformable finger 20 tapers in a direction away from the rotor body (Fig. 2).
Regarding claim 10, DE 20100362 discloses wherein the spigot 2 comprises substantially non-deformable portions (portions in between elements 20 and 24 are considered substantially non-deformable since they provide a base/support for the flexible/elastic fingers 21 and/or 25), wherein a plurality of the one or more elastically deformable portions are spaced about the spigot intermediate the substantially non-deformable portions (Fig. 3, 4 and 5). 
Regarding claim 12, DE 20100362 discloses wherein the one or more elastically deformable portions 20 and/or 24 each comprise a respective cam surface (surface on element 21 and/or 25) and wherein the one or more elastically deformable portions are deformable by a force acting against the respective cam surface parallel to the axis of rotation (para. [0045]; Fig. 2).
Regarding claim 13, DE 20100362 discloses the one or more elastically deformable portions 24 each comprise a respective protrusion 25 extending radially outward relative to the axis of rotation, wherein the abutment surface (surface of element 25 interfacing element 6) is at least in part provided on or coupled to the respective protrusion, wherein the respective cam surface is provided on or coupled to the respective protrusion (Fig. 2).
Regarding claim 14, DE 20100362 discloses wherein the spigot is substantially circular in cross section (e.g., cross-section taken at element 26; Fig. 4 and 5).
Regarding claim 15, DE 20100362 discloses wherein the rotor body comprises a drive nozzle 11 to emit a pressurized working fluid therefrom to cause rotation of the rotor body by a reactive force so that the rotary vessel is self- powered.
Regarding claim 19, DE 20100362 discloses a filter assembly comprising: a housing comprising a main body 50 and a closure member 4 and/or 5 separably attachable to the main body; a rotary vessel according to claim 1 disposed inside the housing (Fig. 1); the closure member configured to retain the rotary vessel inside the housing and further configured to be separable from the main body to permit removal of the rotary vessel from the housing; and a connector 41 configured to releasably couple the closure member to the rotary vessel such that the rotary vessel is at least partially removable from the housing by separation of the closure member and the main body (paras. [0048]-[0050] of English machine translation; Fig. 2).
Regarding claim 20, DE 20100362 discloses wherein the closure member is separable from the main body by rotating the closure member relative to the main body (para. [0062] of English machine translation; screw on thread connection).
Regarding claim 21, DE 20100362 discloses the connector is a snap-fit connector 41 ([paras.[0048]-[0050] of English machine translation; Fig. 2).
Regarding claim 23, DE 20100362 discloses wherein the closure member 4 and/or 5 comprises a sleeve 30 configured to receive the spigot 2 to rotatably support the rotary vessel in the housing, wherein the sleeve incorporates the cooperating surface.
Regarding claim 24, DE 201000362 discloses wherein the cooperating surface is located at an open end of the sleeve 30 (end of sleeve 30 that is interfacing with elements 20 and/or 21 is open; Fig. 2).
Regarding claim 25, DE 20100362 discloses wherein the closure member 4 and/or 5 comprises a bearing assembly 3 and the bearing assembly incorporates the sleeve 30.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest the substantially non-deformable portions are each a substantially non-deformable finger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shuyi S. Liu/Examiner, Art Unit 1774